This cause is an appeal of the court of appeals’ denial of appellant’s motion to vacate the journal entry of July 27, 1994, denying appellant’s delayed application for reconsideration.
IT IS ORDERED by the court, sua sponte, that this ease shall be treated as a discretionary appeal and a claimed appeal of right and shall proceed pursuant to S.Ct.Prac.R. III.
IT IS FURTHER ORDERED by the court, sua sponte, that the appellee may file a memorandum in response to appellant’s memorandum in support of jurisdiction on or before August 28, 1995.